DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-6, 8, and 14 are currently pending. Claim 14 was newly presented.
Priority:  This application is a 371 of PCT/JP2018/011883 (03/23/2018)
with foreign priority to JAPAN 2017-066987 (03/30/2017).
IDS:  The IDS dated 11/24/21 was considered.
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-7, in the reply filed on 11/2/2020.  Applicant also elected the species of compound (29) having the following structure:

    PNG
    media_image1.png
    205
    530
    media_image1.png
    Greyscale

reading on claims 1 and 2 when
Formula (1) has 
	R1 = CH3; n=12; 
A1=L1-(CH2)m1 (L1=amide; m1=5); X1=formula (d) (R2=H);
B1=CH2 (L3=bond; m3=1); Y1=formula (b2).
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 3-6, 8 are held withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (US20110245509) in view of Sun et al. (US20130225789) and Zacchigna et al. (Polymers 2011, 3, 1076-1090).
Nakamoto teaches polyfunctional polyoxyalkylene compounds having reactive groups capable of chemically bonding to bio-related substances such as antibodies (Abstract, [0026]-[0041]).  Nakamoto’s provides example compounds such as compound p5 (p. 13): 

    PNG
    media_image2.png
    208
    638
    media_image2.png
    Greyscale

and p8 (p. 13)

    PNG
    media_image3.png
    324
    846
    media_image3.png
    Greyscale

which differ from the instant claim scope by the selection of the reactive groups being different.  
Nakamoto teaches several alternative functional groups including the alternative amino (claim 7, preferred embodiments on page 3) and “and is not particularly limited as far as it is a group capable of forming a covalent bond with a bio-related substance” ([0026]).  However, before the effective filing date, one of ordinary skill in the art would have considered modifying one of the reactive functional groups on Nakamoto’s compound p5 to a amino group as in compound p8 in a manner suggested by Sun in Example 5 (p. 6) to provide a molecule “wherein at least 2 groups are different” ([0035]) to allow biomolecules to be easily labeled with multiple different groups ([0013]: “Biomolecules can be labeled with multiple different functional groups/molecules easily and readily with the described multifunctional PEG derivative reagents”) – resulting in a compound of the instant claims X1=OH, formula (o), Y1=NH2, formula (i).
One of ordinary skill in the art would have had a reasonable expectation of success because the substitution is of an equivalent known for the same purpose (i.e. Nakamoto claim 7, preferred embodiments on page 3; Sun [0009] chemically reactive groups) and because both references are in the field of PEG multifunctional compounds for attaching biomolecules and one of ordinary skill in the art would have found it routine to interchange one reactive group for another to arrive at the claimed invention.
	Furthermore, Zacchingna teaches mulfifunctional PEG derivatives (p. 1080) as well as specific success with PEG conjugates having different moieties (p. 1085-86) where different bio-related substances are covalently bonded to the multifunctional PEG derivative to provide dual therapeutic delivery(p. 1085-86).   Thus, one of ordinary skill in the art following the teaching of Nakamoto and Sun in view of Zacchigna would have also reasonably considered optimizing the attachment of different reactive groups to allow attachment of different therapeutic bio-related substances and arrive at the claimed invention.
Response
	Applicant amended the claims and argues that Nakamoto does not teach or suggested the combination of X1 and Y1 and Sun and Zacchigna do not make up for the deficiency.  Applicant also points out that Nakamoto teaches no asymmetric carbon.  Regarding the X1 and Y1 combination, Nakamoto does teach the functional groups in a manner that one of ordinary skill in the art would have considered the combination as detailed supra.  Regarding the asymmetric carbon, Nakamoto teaches this aspect allows for homogeneity ([0021]: “since no asymmetric carbon is present in the core skeleton, the compound is excellent in homogeneity.”) which was improved upon and addressed by Sun ([0004]-[0007]: “biocompatible polymers having three or more different functional groups attached on different terminuses are useful for multiple bio-probing and imaging for more accurate measurement and localization, but are not currently available.”).  Furthermore, one of ordinary skill in the art would have recognized Sun’s improvement and reasonably consider combining the teaching in a manner that leads to the claimed invention.  Thus, none of Applicant’s arguments are persuasive and the rejection is maintained as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to a series of provisos such as “when the functional group contained in the atomic group X1 is the formula (a), … the functional group contained in the atomic group Y1 is a group selected from the formula (d) …” and stated the following regarding support for the amendment:
  
    PNG
    media_image4.png
    189
    697
    media_image4.png
    Greyscale

Paragraphs [0039] and [0042] were examined and not found to include support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
As per MPEP 2163 II A: With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). The inquiry into whether the description requirement is met is a question of fact that must be determined on a case-by-case basis. AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1297, 111 USPQ2d 1780, 1788 (Fed. Cir. 2014) ("Whether a patent claim is supported by an adequate written description is a question of fact."); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Precisely how close [to the claimed invention] the description must come to comply with Sec. 112 must be left to case-by-case development."); In re Wertheim, 541 F.2d at 262, 191 USPQ at 96 (inquiry is primarily factual and depends on the nature of the invention and the amount of knowledge imparted to those skilled in the art by the disclosure).
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639